Citation Nr: 0023785	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond April 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to March 
1989.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran was discharged from active duty on March 31, 
1989.

2.  The veteran had no physical or mental disability which 
prevented her from initiating or completing her education.


CONCLUSION OF LAW

The veteran has no legal entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, beyond April 1, 1999. 38 U.S.C.A. § 3031 (West 1991 & 
Supp. 2000); 38 C.F.R. § 21.7050(a), 20.7051(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an extension of her Chapter 30 educational 
benefits beyond April 1, 1999.  At a hearing before a hearing 
officer in August 1999 the veteran testified that she 
received counseling from a VA employee just prior to her 
discharge from service.  The veteran reported that the VA 
employee told her that she had 10 years to enroll in an 
educational program and then she would be entitled to three 
years of benefits from the date of enrollment.  The veteran 
testified that she was not able to enroll in an educational 
program earlier due to two pregnancies, child care issues, 
and due to being in Germany where her husband was stationed.  
She stated that the only classes that she could take in 
Germany were not in the field which she was interested.  The 
veteran further testified that since discharge from service 
she had not had any mental or physical problem which 
prevented her from initiating an educational program.

The veteran was discharged from active service on March 31, 
1989.  Statutory law provides a ten-year period of 
eligibility during which an individual may use her 
entitlement to educational assistance benefits.  This period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  

The period of eligibility may be extended beyond the 10 year 
date when a veteran is prevented form initiating or 
completing a chosen program of education within the otherwise 
applicable eligibility period because of physical or mental 
disability.  38 C.F.R. § 21.7051(a).  

In this case the record does not show, and the veteran does 
not claim, that she had any mental or physical disability 
which interfered with her ability to initiate or complete her 
education within the 10 year period.

The fact that the veteran was pregnant during the 10 year 
period following discharge from service, was unable to enroll 
in an educational program due to child care issues, or due to 
lack of appropriate classes in her geographical area are not 
for consideration for eligibility for the extension of 
Chapter 30 benefits. 

While the veteran has claimed that she was misinformed by VA 
personnel as to the length of time she could be eligible for 
Chapter 30 benefits, there is no provision for the extension 
of such benefits due to misinformation from VA personnel.  
Erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 
496 U.S. 414, 110 S. Ct. 2465, 110 L. Ed.2d 387 (1990); see 
also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding 
that a veteran was not entitled to education benefits based 
on his assertion that misleading or erroneous information was 
provided regarding education benefits).

The veteran's delimiting date of April 1, 1999 was the ten 
year date from the veteran's discharge from service.  The 
evidence of record does not indicate that the veteran was 
prevented from initiating or completing an educational 
program due to physical or mental disability.  The veteran 
herself has stated that she was not prevented from initiating 
an educational program due to mental or physical disability.  
Accordingly, the veteran did not meet the criteria for the 
extension of the 10 year period of eligibility.  Given the 
foregoing, and since the law rather than the evidence is 
dispositive of the resolution of this issue on appeal, the 
claim for entitlement to a delimiting date for VA educational 
assistance later than April 1, 1999 is without legal merit 
and is, accordingly, denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond April 1, 1999, is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

